
	
		II
		111th CONGRESS
		1st Session
		S. 1734
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mr. Kyl (for himself and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reduce the cost of health care and ensure patient
		  access to doctors by ending excessive malpractice verdicts through common-sense
		  lawsuit reform.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Liability Reform Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Medical liability
			 laws create a significant portion of the overall costs of health care, and
			 contribute to Americans’ lack of access to health care.
			(2)A 2006 study by
			 PriceWaterhouse Coopers found that medical liability laws and the practice of
			 defensive medicine contribute to 10 percent of all health care costs.
			(3)The non-partisan
			 Congressional Budget Office estimated that the Federal Government could
			 directly save about $5,600,000,000 by enacting certain medical liability
			 reforms, and that total health care spending could be reduced even further if
			 these reforms reduced the practice of defensive medicine.
			(4)According to
			 economists Daniel P. Kessler and Mark B. McClellan, defensive medicine alone
			 costs Americans more than $100,000,000,000 every year.
			(5)Medicaid and
			 Medicare costs must be lowered to keep these crucial programs solvent.
			(6)In part because
			 of the costs of medical liability, 40 percent of physicians refuse to see new
			 Medicaid patients.
			(7)Reform of the
			 medical liability laws has been proven to increase access to doctors and
			 specialists while lowering health care costs.
			(8)In 2003, Texas
			 adopted medical liability reforms that placed a cap on non-economic damages in
			 medical liability cases and combated junk science by raising the standards of
			 qualification for expert witnesses.
			(9)After Texas
			 passed this reform, premiums for medical malpractice liability insurance fell
			 by 27 percent on average, and in some cases, by more than 50 percent.
			(10)Because the
			 Texas reforms led to more affordable health insurance premiums, more than
			 400,000 additional Texans are covered by health insurance than if reform had
			 not passed.
			(11)Because of the
			 Texas reforms, Texas saw an overall growth rate of 31 percent in the number of
			 new physicians.
			(12)The growth rate
			 in the number of physicians in Texas was particularly pronounced in
			 long-underserved geographic areas such as the rural and border regions, and in
			 key specialties such as obstetrics, neurosurgery, and orthopedic
			 surgery.
			(13)Arizona adopted
			 medical liability reforms that deterred frivolous litigation by requiring
			 expert opinion testimony at the threshold of medical liability suits and by
			 raising the standards of qualification for expert witnesses.
			(14)The health care
			 and insurance industries are industries affecting interstate commerce and the
			 health care liability litigation systems existing throughout the United States
			 are activities that affect interstate commerce by contributing to the high
			 costs of health care and premiums for health care liability insurance purchased
			 by health care system providers.
			(15)The health care
			 liability litigation systems existing throughout the United States have a
			 significant effect on the amount, distribution, and use of Federal funds
			 because of—
				(A)the large number
			 of individuals who receive health care benefits under programs operated or
			 financed by the Federal Government;
				(B)the large number
			 of individuals who benefit because of the exclusion from Federal taxes of the
			 amounts spent to provide them with health insurance benefits; and
				(C)the large number
			 of health care providers who provide items or services for which the Federal
			 Government makes payments.
				3.DefinitionsIn this Act:
			(1)Alternative
			 dispute resolution system; ADRThe term alternative dispute
			 resolution system or ADR means a system that provides for
			 the resolution of health care lawsuits in a manner other than through a civil
			 action brought in a State or Federal court.
			(2)ClaimantThe
			 term claimant means any person who brings a health care lawsuit,
			 including a person who asserts or claims a right to legal or equitable
			 contribution, indemnity or subrogation, arising out of a health care liability
			 claim or action, and any person on whose behalf such a claim is asserted or
			 such an action is brought, whether deceased, incompetent, or a minor.
			(3)Compensatory
			 damagesThe term compensatory damages means
			 objectively verifiable monetary losses incurred as a result of the provision
			 of, use of, or payment for (or failure to provide, use, or pay for) health care
			 services or medical products, such as past and future medical expenses, loss of
			 past and future earnings, cost of obtaining domestic services, loss of
			 employment, and loss of business or employment opportunities, damages for
			 physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature. Such term includes economic damages and noneconomic damages, as
			 such terms are defined in this section.
			(4)Economic
			 damagesThe term economic damages means objectively
			 verifiable monetary losses incurred as a result of the provision of, use of, or
			 payment for (or failure to provide, use, or pay for) health care services or
			 medical products, such as past and future medical expenses, loss of past and
			 future earnings, cost of obtaining domestic services, loss of employment, and
			 loss of business or employment opportunities.
			(5)Health care
			 goods or servicesThe term health care goods or
			 services means any goods or services provided by a health care
			 institution, provider, or by any individual working under the supervision of a
			 health care provider, that relates to the diagnosis, prevention, care, or
			 treatment of any human disease or impairment, or the assessment of the health
			 of human beings.
			(6)Health care
			 institutionThe term health care institution means
			 any entity licensed under Federal or State law to provide health care services
			 (including but not limited to ambulatory surgical centers, assisted living
			 facilities, emergency medical services providers, hospices, hospitals and
			 hospital systems, nursing homes, or other entities licensed to provide such
			 services).
			(7)Health care
			 lawsuitThe term health care lawsuit means any
			 health care liability claim concerning the provision of health care goods or
			 services affecting interstate commerce, or any health care liability action
			 concerning the provision of (or the failure to provide) health care goods or
			 services affecting interstate commerce, brought in a State or Federal court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of claimants, plaintiffs, defendants,
			 or other parties, or the number of claims or causes of action, in which the
			 claimant alleges a health care liability claim.
			(8)Health care
			 liability actionThe term health care liability
			 action means a civil action brought in a State or Federal Court or
			 pursuant to an alternative dispute resolution system, against a health care
			 provider or a health care institution regardless of the theory of liability on
			 which the claim is based, or the number of plaintiffs, defendants, or other
			 parties, or the number of causes of action, in which the claimant alleges a
			 health care liability claim.
			(9)Health care
			 liability claimThe term health care liability claim
			 means a demand by any person, whether or not pursuant to ADR, against a health
			 care provider or health care institution, including third-party claims,
			 cross-claims, counter-claims, or contribution claims, which are based upon the
			 provision of, use of, or payment for (or the failure to provide, use, or pay
			 for) health care services, regardless of the theory of liability on which the
			 claim is based, or the number of plaintiffs, defendants, or other parties, or
			 the number of causes of action.
			(10)Health care
			 provider
				(A)In
			 generalThe term health care provider means any
			 person (including but not limited to a physician (as defined by section 1861(r)
			 of the Social Security Act (42 U.S.C. 1395x(r)), registered nurse, dentist,
			 podiatrist, pharmacist, chiropractor, or optometrist) required by State or
			 Federal law to be licensed, registered, or certified to provide health care
			 services, and being either so licensed, registered, or certified, or exempted
			 from such requirement by other statute or regulation.
				(B)Treatment of
			 certain professional associationsFor purposes of this Act, a
			 professional association that is organized under State law by an individual
			 physician or group of physicians, a partnership or limited liability
			 partnership formed by a group of physicians, a nonprofit health corporation
			 certified under State law, or a company formed by a group of physicians under
			 State law shall be treated as a health care provider under subparagraph
			 (A).
				(11)Noneconomic
			 damagesThe term noneconomic damages means damages
			 for physical and emotional pain, suffering, inconvenience, physical impairment,
			 mental anguish, disfigurement, loss of enjoyment of life, loss of society and
			 companionship, loss of consortium (other than loss of domestic service),
			 hedonic damages, injury to reputation, and all other nonpecuniary losses of any
			 kind or nature.
			(12)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific
			 Islands, and any other territory or possession of the United States, or any
			 political subdivision thereof.
			4.Compensating
			 patient injury
			(a)Unlimited
			 amount of damages for actual economic losses in health care
			 lawsuitsIn any health care lawsuit, nothing in this Act shall
			 limit the recovery by a claimant of the full amount of the available economic
			 damages, notwithstanding the limitation contained in subsection (b).
			(b)Additional
			 noneconomic damages
				(1)Health care
			 providersIn any health care lawsuit where final judgment is
			 rendered against a health care provider, the amount of noneconomic damages
			 recovered from the provider, if otherwise available under applicable Federal or
			 State law, may be as much as $250,000, regardless of the number of parties
			 other than a health care institution against whom the action is brought or the
			 number of separate claims or actions brought with respect to the same
			 occurrence.
				(2)Health care
			 institutions
					(A)Single
			 institutionIn any health care lawsuit where final judgment is
			 rendered against a single health care institution, the amount of noneconomic
			 damages recovered from the institution, if otherwise available under applicable
			 Federal or State law, may be as much as $250,000, regardless of the number of
			 parties against whom the action is brought or the number of separate claims or
			 actions brought with respect to the same occurrence.
					(B)Multiple
			 institutionsIn any health care lawsuit where final judgment is
			 rendered against more than one health care institution, the amount of
			 noneconomic damages recovered from each institution, if otherwise available
			 under applicable Federal or State law, may be as much as $250,000, regardless
			 of the number of parties against whom the action is brought or the number of
			 separate claims or actions brought with respect to the same occurrence, except
			 that the total amount recovered from all such institutions in such lawsuit
			 shall not exceed $500,000.
					(c)No discount of
			 award for noneconomic damagesIn any health care lawsuit—
				(1)an award for
			 future noneconomic damages shall not be discounted to present value;
				(2)the jury shall
			 not be informed about the maximum award for noneconomic damages under
			 subsection (b);
				(3)an award for
			 noneconomic damages in excess of the limitations provided for in subsection (b)
			 shall be reduced either before the entry of judgment, or by amendment of the
			 judgment after entry of judgment, and such reduction shall be made before
			 accounting for any other reduction in damages required by law; and
				(4)if separate
			 awards are rendered for past and future noneconomic damages and the combined
			 awards exceed the limitations described in subsection (b), the future
			 noneconomic damages shall be reduced first.
				(d)Fair share
			 ruleIn any health care lawsuit, each party shall be liable for
			 that party’s several share of any damages only and not for the share of any
			 other person. Each party shall be liable only for the amount of damages
			 allocated to such party in direct proportion to such party’s percentage of
			 responsibility. A separate judgment shall be rendered against each such party
			 for the amount allocated to such party. For purposes of this section, the trier
			 of fact shall determine the proportion of responsibility of each party for the
			 claimant’s harm.
			5.Ensuring
			 reliable expert testimony
			(a)Expert witness
			 qualifications
				(1)In
			 generalIn any health care lawsuit, an individual shall not give
			 expert testimony on the appropriate standard of practice or care involved
			 unless the individual is licensed as a health professional in 1 or more States
			 and the individual meets the following criteria:
					(A)If the party
			 against whom or on whose behalf the testimony is to be offered is or claims to
			 be a specialist, the expert witness shall specialize at the time of the
			 occurrence that is the basis for the lawsuit in the same specialty or claimed
			 specialty as the party against whom or on whose behalf the testimony is to be
			 offered. If the party against whom or on whose behalf the testimony is to be
			 offered is or claims to be a specialist who is board certified, the expert
			 witness shall be a specialist who is board certified in that specialty or
			 claimed specialty.
					(B)During the 1-year
			 period immediately preceding the occurrence of the action that gave rise to the
			 lawsuit, the expert witness shall have devoted a majority of the individual's
			 professional time to one or more of the following:
						(i)The
			 active clinical practice of the same health profession as the defendant and, if
			 the defendant is or claims to be a specialist, in the same specialty or claimed
			 specialty.
						(ii)The instruction
			 of students in an accredited health professional school or accredited residency
			 or clinical research program in the same health profession as the defendant
			 and, if the defendant is or claims to be a specialist, in an accredited health
			 professional school or accredited residency or clinical research program in the
			 same specialty or claimed specialty.
						(C)If the defendant
			 is a general practitioner, the expert witness shall have devoted a majority of
			 the witness's professional time in the 1-year period preceding the occurrence
			 of the action giving rise to the lawsuit to one or more of the
			 following:
						(i)Active clinical
			 practice as a general practitioner.
						(ii)Instruction of
			 students in an accredited health professional school or accredited residency or
			 clinical research program in the same health profession as the
			 defendant.
						(2)Health care
			 institutionsIf the defendant in a health care lawsuit is a
			 health care institution that employs a health professional against whom or on
			 whose behalf the testimony is offered, the provisions of paragraph (1) apply as
			 if the health professional were the party or defendant against whom or on whose
			 behalf the testimony is offered.
				(3)Power of
			 courtNothing in this subsection shall limit the power of the
			 trial court in a health care lawsuit to disqualify an expert witness on grounds
			 other than the qualifications set forth under this subsection.
				(4)LimitationAn
			 expert witness in a health care lawsuit shall not be permitted to testify if
			 the fee of the witness is in any way contingent on the outcome of the
			 lawsuit.
				(b)Preliminary
			 expert opinion testimony against health care professionals
				(1)CertificationIn
			 any health care lawsuit, the claimant (or its attorney) shall certify in a
			 written statement that is filed and served with the claim whether or not expert
			 opinion testimony is necessary to prove the health care professional’s standard
			 of care or liability for the claim.
				(2)Preliminary
			 expert opinion
					(A)In
			 generalIf the claimant in any health care lawsuit certifies that
			 expert opinion testimony is necessary as required under paragraph (1), the
			 claimant shall serve a preliminary expert opinion affidavit. The claimant may
			 provide affidavits from as many experts as the claimant determines to be
			 necessary.
					(B)RequirementsA
			 preliminary expert opinion affidavit under subparagraph (A) shall contain at
			 least the following information:
						(i)The
			 expert's qualifications to express an opinion on the health care professionals
			 standard of care or liability for the claim.
						(ii)The factual
			 basis for each claim against a health care professional.
						(iii)The health care
			 professional's acts, errors or omissions that the expert considers to be a
			 violation of the applicable standard of care resulting in liability.
						(iv)The manner in
			 which the health care professional's acts, errors, or omissions caused or
			 contributed to the damages or other relief sought by the claimant.
						(3)DisputesIf
			 the claimant in any health care lawsuit or its attorney certifies that expert
			 testimony is not required for the claim and the defendant disputes that
			 certification in good faith, the defendant may apply by motion to the court for
			 an order requiring the claimant to obtain and serve a preliminary expert
			 opinion affidavit under this subsection, and such motion may be granted by the
			 court.
				(4)DismissalsThe
			 court in a health care lawsuit, on its own motion or the motion of the
			 defendant, shall dismiss the claim against the defendant without prejudice if
			 the claimant fails to file and serve a preliminary expert opinion affidavit
			 after the claimant (or its attorney) has certified that an affidavit is
			 necessary or the court has ordered the claimant to file and serve an
			 affidavit.
				6.Effect on other
			 laws
			(a)General vaccine
			 injury
				(1)In
			 generalTo the extent that title XXI of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a
			 vaccine-related injury or death—
					(A)this Act shall
			 not affect the application of the rule of law to such an action; and
					(B)any rule of law
			 prescribed by this Act in conflict with a rule of law of such title XXI shall
			 not apply to such action.
					(2)ExceptionIf
			 there is an aspect of a civil action brought for a vaccine-related injury or
			 death to which a Federal rule of law under title XXI of the
			 Public Health Service Act does not
			 apply, then this Act or otherwise applicable law (as determined under this Act)
			 will apply to such aspect of such action.
				(b)Smallpox
			 vaccine injury
				(1)In
			 generalTo the extent that part C of title II of the
			 Public Health Service Act establishes
			 a Federal rule of law applicable to a civil action brought for a smallpox
			 vaccine-related injury or death—
					(A)this Act shall
			 not affect the application of the rule of law to such an action; and
					(B)any rule of law
			 prescribed by this Act in conflict with a rule of law of such part C shall not
			 apply to such action.
					(2)ExceptionIf
			 there is an aspect of a civil action brought for a smallpox vaccine-related
			 injury or death to which a Federal rule of law under part C of title II of the
			 Public Health Service Act does not
			 apply, then this Act or otherwise applicable law (as determined under this Act)
			 will apply to such aspect of such action.
				(c)Other Federal
			 lawExcept as provided in this section, nothing in this Act shall
			 be deemed to affect any defense available, or any limitation on liability that
			 applies to, a defendant in a health care lawsuit or action under any other
			 provision of Federal law.
			7.State
			 flexibility and protection of states’ rights
			(a)Health care
			 lawsuitsThe provisions governing health care lawsuits set forth
			 in this Act shall preempt, subject to subsections (b) and (c), State law to the
			 extent that State law prevents the application of any provisions of law
			 established by or under this Act. The provisions governing health care lawsuits
			 set forth in this Act supersede chapter 171 of title 28, United States Code, to
			 the extent that such chapter provides for a greater amount of damages than
			 provided in this Act.
			(b)Preemption of
			 certain State lawsNo provision of this Act shall be construed to
			 preempt any State law (whether effective before, on, or after the date of the
			 enactment of this Act) that specifies a particular monetary amount of
			 compensatory or punitive damages (or the total amount of damages) that may be
			 awarded in a health care lawsuit, regardless of whether such monetary amount is
			 greater or lesser than is provided for under this Act, notwithstanding section
			 4(a).
			(c)Protection of
			 state’s rights and other laws
				(1)In
			 generalAny issue that is not governed by a provision of law
			 established by or under this Act (including the State standards of negligence)
			 shall be governed by otherwise applicable Federal or State law.
				(2)Rule of
			 constructionNothing in this Act shall be construed to—
					(A)preempt or
			 supersede any Federal or State law that imposes greater procedural or
			 substantive protections for a health care provider or health care institution
			 from liability, loss, or damages than those provided by this Act;
					(B)preempt or
			 supercede any State law that permits and provides for the enforcement of any
			 arbitration agreement related to a health care liability claim whether enacted
			 prior to or after the date of enactment of this Act;
					(C)create a cause of
			 action that is not otherwise available under Federal or State law; or
					(D)affect the scope
			 of preemption of any other Federal law.
					8.Applicability;
			 effective dateThis Act shall
			 apply to any health care lawsuit brought in a Federal or State court, or
			 subject to an alternative dispute resolution system, that is initiated on or
			 after the date of the enactment of this Act.
		
